445 F.2d 316
John ALICE d/b/a John Alice Export Company, Plaintiff-Appellant,v.ROBETT MANUFACTURING CO., Inc., Defendant-Appellee.
No. 71-1095.
United States Court of Appeals, Fifth Circuit.
June 4, 1971.

Archer D. Smith, III, H. William Constangy, Nolan B. Harmon, Harmon & Smith, Atlanta, Ga., for appellant.
John L. Westmoreland, James M. Crawford, Westmoreland, Hall & Bryan, Atlanta, Ga., for appellee.
Before GEWIN, BELL, and MORGAN, Circuit Judges.
PER CURIAM:


1
We conclude that the judgment of the district court in this matter is correct.  See Alice v. Robett Manufacturing Co., Inc., N.D. Ga., 1970, 328 F.Supp. 1377.


2
Affirmed.